UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                    Protective Order

                 v.                                                           95 Cr. 942 (JPC)
                                                                            20 Civ. 9733 (JPC)
 Ronald Ocasio,

                             Defendant.


        Upon the Stipulation and Application for Protective Order by Petitioner Ronald Ocasio, by

his counsel, Florian Miedel, Esq., and the United States of America by Audrey Strauss, United

States Attorney, Matthew R. Shahabian, Assistant United States Attorney, of counsel,

        IT IS HEREBY ORDERED THAT:

        1. Information the Government provides to counsel for Petitioner Ronald Ocasio that may

be pertinent to a retrospective evaluation of the credibility of former cooperating witnesses

Marqueo Stroud and Arnold Rodriguez (“Disclosure Information”) will be used by Petitioner and

counsel solely in his representation of Petitioner.

        2. Disclosure Information shall not be disclosed to the media. Nor shall Disclosure

Information be disclosed to any third party except as set forth below.

        3. Disclosure Material may be disclosed by counsel to: (a) the Petitioner for purposes of

litigating this matter, (b) personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of litigating this action; or (c)

prospective witnesses for purposes of litigating this action.




                                                      3
        4. The Government may authorize, in writing, disclosure of Disclosure Material beyond

that otherwise permitted by this Protective Order without further Order of this Court.

        5. Counsel shall not publicly file any Disclosure Information absent prior consent of the

Government or further Order of this Court.

        6. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Disclosure Material. All such persons shall

be subject to the terms of this Order.

        7. The provisions of this Order shall not terminate at the conclusion of this § 2255

proceeding and the Court will retain jurisdiction to enforce this Order following termination of the

case.


SO ORDERED:

Dated: New York, New York
             8 2021
       July ___,
                                                 _____________________________________
                                                 THE HONORABLE JOHN P. CRONAN
                                                 UNITED STATES DISTRICT JUDGE




                                                 4
